Citation Nr: 0731400	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  03-28 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right tibia with sequestrectomy, sinusectomy 
and osteomyelitis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for the residuals of the fracture of the 
tibia.  This case was previously before the Board in February 
2006, at which time it was remanded for additional 
development of the record.  As the requested actions have 
been accomplished, the case is again before the Board for 
appellate review.


FINDING OF FACT

The veteran has a well-healed fracture of the right tibia, 
without evidence of nonunion, infection or drainage.


CONCLUSION OF LAW

A rating in excess of 30 percent for residuals of a fracture 
of the right tibia with sequestrectomy, sinusectomy and 
osteomyelitis is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5000, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an April 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  The issue was 
reconsidered in May 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include private and 
VA medical records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, service 
medical records, private and VA medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A 100 percent evaluation may be assigned for acute, subacute 
or chronic osteomyelitis of the pelvis, vertebrae, or 
extending into major joints, or with multiple localization or 
with long history of intractability and debility, anemia, 
amyloid liver changes, or other continuous constitutional 
symptoms.  A 60 percent evaluation may be assigned for 
frequent episodes with constitutional symptoms.  A 30 percent 
evaluation is warranted for definite involucrum or 
sequestrum, with or without discharging sinus.  A 20 percent 
evaluation may be assigned with discharging sinus or other 
evidence of active infection within the past 5 years.  A 
10 percent evaluation is assignable when inactive, following 
repeated episodes, without evidence of active infection in 
past 5 years.  Diagnostic Code 5000.

A 40 percent evaluation may be assigned for nonunion of the 
tibia or fibula, with loose motion, requiring brace.  A 30 
percent evaluation may be assigned for malunion of the tibia 
or fibula with moderate knee or ankle disability.  Diagnostic 
Code 5262.

In addition to the residuals of the fracture of the right 
tibia, service connection is also in effect for loss of 
muscle substance of the right lower leg, evaluated as 20 
percent disabling; shortening of the right lower extremity, 
evaluated as 10 percent disabling; and for residuals of a 
right knee replacement, with arthritis, evaluated as 10 
percent disabling.  While there appears to be some violation 
of  the pyramiding provisions of 38 C.F.R. § 38 C.F.R. § 4.14 
with regard to the above, the Board nevertheless notes that 
the combined evaluation for all right leg disabilities is 
presently 60 percent.  Such percentage represents the maximum 
combined evaluation assignable for the right leg disabilities 
under the amputation rule, as 
the veteran's disabilities are all below the middle or lower 
third of the thigh.  38 C.F.R. § 4.68; see also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5162.

The evidence supporting the veteran's claim consists 
essentially of his statements and some medical evidence.  
When seen by a private physician in May 2002, it was reported 
that the veteran could barely walk.  He wore a knee brace 
when examined by the VA in November 2002.  A private 
physician reported in January 2003 that the veteran had 
chronic osteomyelitis that flared periodically, or recurrent 
cellulitis due to the soft tissue damage from his surgeries 
many years earlier.  

The Board notes that the veteran reported pain in the mid-
tibial region on the VA examination in November 2006.  There 
was tenderness to palpation over the lower leg.  

The evidence against the veteran's claim includes the medical 
findings on examinations.  The Board observes that recent X-
ray studies of the right knee or right lower leg have 
demonstrated that the fractures had healed.  In this regard, 
the Board points out that a May 2002 X-ray study of the right 
knee at a private facility showed deformity of the tibial and 
fibular shafts consistent with old healed trauma.  Similarly, 
an X-ray study of the right lower leg on the November 2002 VA 
examination demonstrated old, well healed fractures of the 
right tibia and fibula with minimal deformity.  There was no 
evidence of fracture, dislocation or bone destruction.  X-ray 
studies in March 2005 and on the November 2006 VA examination 
revealed the right tibia fractures to be well healed 
fracture.  

In addition, the Board observes that there is no objective 
evidence of active osteomyelitis.  Although, as noted above, 
a private physician has related that the veteran's 
osteomyelitis had periodic flares, it is significant to 
observe that the same physician noted later in January 2003 
and again in August 2003 that there was no sign of an ongoing 
infection.  The Board further observes that the November 2006 
VA examination also showed no evidence of infection or 
drainage.  

There is no clinical evidence of nonunion, a requirement for 
a 40 percent evaluation for impairment of the tibia or 
fibula.  In addition, in the absence of evidence of any 
recent infection or drainage, there is no basis on which a 
higher rating may be assigned under Diagnostic Code 5000.

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of the residuals of the fracture of 
the right tibia.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for an 
increased rating for the fracture residuals.  


ORDER

An increased rating for residuals of a fracture of the right 
tibia with sequestrectomy, sinusectomy and osteomyelitis is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


